 Case 3:19-cv-02041-M-BH Document 37 Filed 03/23/21                   Page 1 of 2 PageID 355



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

GARY SHELDON,                                    )
    ID # 13437-045,                              )
           Plaintiff,                            )
                                                 )   No. 3:19-CV-2041-M-BH
vs.                                              )
                                                 )
MARTHA UNDERWOOD, et al.,                        )
         Defendants.                             )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge and conducting a de novo review of those parts of the Findings and

Conclusions to which objections have been made, I am of the opinion that the Findings and

Conclusions of the Magistrate Judge are correct and they are accepted as the Findings and

Conclusions of the Court.

       The plaintiff’s motion for Preliminary Injunction Temporary Restraining Order, received

on April 16, 2020 (doc. 18), as supplemented on November 30, 2020 (doc. 26), is DENIED

based on the current pleadings.

       After reviewing the plaintiff’s objections to the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge on the plaintiff’s amended complaint,

received on March 10, 2020, the plaintiff is hereby ORDERED to file within THIRTY DAYS

from the date of this order a final amended complaint. The plaintiff’s final amended complaint

shall be limited to only those claims previously raised by plaintiff which he seeks to clarify based

on his objections distinguishing between a “sexual offense” and a “sex offense.”
Case 3:19-cv-02041-M-BH Document 37 Filed 03/23/21    Page 2 of 2 PageID 356



    SIGNED this 23rd day of March, 2021.



                                    _________________________________
                                    BARBARA M. G. LYNN
                                    CHIEF JUDGE
